Per Curiam.
The court concludes the trial court correctly and completely responded to the jury’s inquiry of whether the defendant could be convicted on only an accomplice’s testimony. Testimony of an accomplice, even if it is uncorroborated, can support a verdict of guilty if it is of such a nature that it is entitled to belief. Jandrt v. State (1969), 43 Wis. 2d 497, 499, 168 N. W. 2d 602; see also: Cheney v. State (1969), 44 Wis. 2d 454, 467, 468, 171 N. W. 2d 339, 174 N. W. 2d 1.
Therefore, the trial court did not err in denying the defendant’s motion for a new trial.
The order is affirmed.